DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to application number 17/089,042 SYSTEMS AND METHODS RELATED TO FLUID SPLASH CONTAINMENT, filed 11/04/2020. Claims 1-21 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 9, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godwin Jr US 4,709,426 A.  Claim 1 recites a method comprising the steps of establishing a first fluid flow (col. 4, lines 50-54, nozzle 50) spaced from a vessel 12, (figure 6) the fluid flow having an open-air side (vol. 5, lines 27-28) and an opposed vessel side; directing a first fluid stream through the fluid .

    PNG
    media_image1.png
    484
    445
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-8, 10-15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Godwin.  Regarding claims 3, 4, 7-8, Although Godwin discloses the first fluid flow comprises a fan-shaped spray pattern (see nozzle opening 54 in figure 5-6; col. 4, lines 63-64, 68 and col 5, line 1-3, Godwin does not specifically teach the fan-shaped spray pattern comprises a spread angle of between 45 degrees and 135 degrees, 80 degrees, 30, 65 and 15-90 degrees for the first fluid flow is established at a predetermined spray angle relative to the hydrostatic fluid surface.  However, optimizing size, shape, and angle is within the ordinary skill in the art.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to optimizing size, shape, and angle because Applicant has not disclosed that a 
Conclusion
The prior art made of record (see USPTO Form 892) and not relied upon is considered pertinent to applicant’s disclosure.  More specifically, US PUBs 2020/0154960 A1 to Le and 2020/0063420 A1 Moscovits et al is directed to the state of the art as a teaching of a devices that prevent splash in a toilet or urinal.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/LORI L BAKER/Primary Examiner, Art Unit 3754